Case 1:19-cv-09882-CM Document 2 Filed 10/22/19 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT OF NEW YORK

Ls

Petey Vent woe Wels GY ae.

 

 

Write the full name of each plaintiff. (include case number if one has been
assigned) :
~against- COMPLAINT

No Yoel t ty Police Department,
Poker, Panisi, Sara Casings
Land Coven, Rren clad Casey
Ant\a du Comoran fy

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section lV,

 

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number,
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 5/20/16

 
Case 1:19-cv-09882-CM Document2 Filed 10/22/19 Page 2 of 7

I. LEGAL BASIS FOR CLAIM

 
  

the federal legal basis for your claim, if known. This form is designed primarily for
prisoner challenging the constitutionality of their conditions of confinement; those claims are
often Brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivghs” action (against federal defendants).

Violation of my federal constitutional rights

(1 Other:

 

il. PLAINTIFF INFORMATION

Each plaintiff must provide \l information. Attach additional pages if necessary.

Veer WME uo

First Name Middle Initiab Last Name\J

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

SUN AISI ~ RATOSOl — _O330q oft}

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

m Bee

Current Place of Detention

{o-00 WAZen Sr

institutional Address

£ask ELmuest New CorK 113.70
County, City State Zip Code
Til, PRISONER STATUS

e below whether you are a prisoner or other confined person:

   

Pretrial detainee
(J Civilly committed detainee
CL) Immigration detainee

C1 Convicted and sentenced prisoner

QO Other: Parde Uolater

Page 2

 
Case 1:19-cv-09882-CM Document2 Filed 10/22/19 Page 3 of 7

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. if the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

°
Defendant 1: O Recor CHO "
First Name Last Name Shield #
Value Ollicer
“Current Job Title (or other identifying information)
LO MR Pevvcote
Current Work Address
Soke LS5\ond NU 10806
County, City State Zip Code
Defendant2: _ () cer Kanan v e
First Name “rast'Name Shield #

Volice GC cor

Current Job Title {or other identifying information)

V2.6 g Or cont

Current Work A ddress '

SToken Lelont NY 0.306

 

County, City . State Zip Code
~ Defendant 3: Pak pic, Oy Po WoS\
FirstName Last Name Shield #

rome ore
Current Job Title (or other identifying information)

1% S$ Pars \A Ave

 

 

Current Work Address
STaten) Aslan NY | 10304
County, City State Zip Code
Defendant 4: Laym CoV Noy Te av oh fod
First Name” ‘Yast Name | "Shield #

TK 0G" yA) Wwe
Current Job Title {or other identifyjig information)
SR tokOn Ls lon NY.

 

Current Work Nowe

po30Y4

County, City State Zip Code

Page 3

 
Case 1:19-cv-09882-CM Document 2 Filed 10/22/19 Page4of7 .

Vv. STATEMENT OF ty

‘

() |
Place(s) of occurrence; steko (chau) Feny frvs yunnil~ howrer® “ond Puchional| ot
Date(s) of occurrence: Joa , ont an

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

“gn Sad Bakes ¢ LAdas Ampushed ~\\uvnned- oma Assaulted -
Bu Lary Lovandan ear drop } Te ewk) Prony Casey —
Lamon, Splct my Skull open, Broke py hbhs:
wal lAneo Ces « “
Ceutnte cou Deus 64 patd thege new to (ha Yo Acton me
Borh Aves
Cree haqland Cao (nuoved tho evime up
Bocause thas dve velatod iy Ve people lo Who hac! me f
“Lol i Vso oh Lcers, what dod hanforet! 7) es 4-04, sil Not
Rae Lies buhon ko Balint dap, Uithore 4 fold Qo dors
Koo. atl Rev Ulin Weal ears |

 

 

 

 

 

 

 

 

 

 

Page 4

 
Case 1:19-cv-09882-CM Document2 Filed 10/22/19 Page 5 of 7

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

Dol Soil, whore tree sveved 2 Staple 26~ ARNG Rebs
| Kulee. tao: shoulder Collay Mone- “malts ple Aruise os)
Juwvrlew ot \oud- eYe& 4 madvurth Klose.

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

To _Avvesk ond Yrosecute the men Who Assaulted me
\y nt Vion wWlars th Lompons aft dn Erin NYP)
we) SO, 000 Prom Padre. Powis To Covery thedices/
@e Ws Gwe) Lge Bulls.

 

 

 

 

Page 5

 
Case 1:19-cv-09882-CM Document2 Filed 10/22/19 Page 6 of 7

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if] file three or more cases while lama prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

Tagree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case. .

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP uth

_ayabtfcti ¢ld

 

 

 

Dated . Plaintiff's Signature
Dede V metivaly 541/99) 303
First Name Middle Initial Last Name

OHCa \o-00 HAZEN ST.

Prison Address

Eutt Elmhurst | vy, — {S70

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
 

arey Ws Hugh $4 G01 34>
we ee |b-00 igen Siyeet

East Eimhurst NM. (| 73°

| Case 1:19-cv-09882-CM Document 2 Filed 10/22/19 Page 7 of 7

|

 

 
